UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6618



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL GENE WOODS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (CR-91-1, CA-97-100-V)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Gene Woods, Appellant Pro Se. Thomas Richard Ascik, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Samuel Gene Woods appeals the district court’s order denying

his motion for reconsideration.          We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.*

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court.         See United States v. Woods,

Nos. CR-91-1; CA-97-100-V (W.D.N.C. Feb. 1, 2002).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




      *
       Woods’ appeal of the February 1, 2002, denial of his motion
for reconsideration, filed on April 12, 2002, is considered timely
because judgment was not entered in a separate document
requirement.   See Fed. R. Civ. P. 58; Fiore v. Washington Co.
Community Mental Health Ctr., 960 F.2d 229, 234 (1st Cir. 1992);
Hollywood v. City of Santa Maria, 886 F.2d 1228, 1231 (9th Cir.
1989) (Rule 59 motion); Hughes v. Halifax County School Bd., 823
F.2d 832, 835 (4th Cir. 1987) (holding a document that attempts to
combine the court’s reasoning and its final disposition is not
likely to be considered a separate document under Rule 58).


                                     2